


110 HR 5180 IH: Making supplemental appropriations for fiscal year 2008

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5180
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Loebsack (for
			 himself, Mr. Boswell, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Appropriations, and in
			 addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		Making supplemental appropriations for fiscal year 2008
		  for the Department of Justice’s Edward Byrne Memorial Justice Assistance Grant
		  program.
	
	
		That the following sums are appropriated, out of any money in the Treasury not
			 otherwise appropriated, for fiscal year 2008:
			Department of
		  Justice
			Office of Justice
		  Programs
			State and
		  local law enforcement assistanceFor an additional amount for State
		  and Local Law Enforcement Assistance for the Edward Byrne Memorial
		  Justice Assistance Grant program, $490,000,000, to remain available until
		  expended: Provided, That the amount provided under this
		  heading is designated as an emergency requirement and necessary to meet
		  emergency needs pursuant to section 204 of S. Con. Res. 21 (110th Congress),
		  the concurrent resolution on the budget for fiscal year
		  2008.
			
